DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Response to Amendment/Arguments
Claims 15, 17-29 and 31 are pending. Claims 15, is currently amended. 
The amendment to the claims have overcome the 35 USC 112 second paragraph rejection to claim 15and accordingly those rejections are withdrawn. 
With regard to Klein, applicant argues that the amended limitations are not found in Klein per-se, which examiner concedes, but examiner notes that Dropmann teaches the limitations lacking in Klein and the combination of Klein and Dropmann is provided below. 
Applicant argues the use of the super capacitor of Dropmann as a secondary teaching reference for that of Klein's actuator cannot be found persuasive because a supercapacitor as used in Droppman would not have the necessary power to operate the flaps of Klein.  As previously indicated the argument appears to argue limitations that are already present in the primary 
As previously mentioned, there is no requirement in the claim for certain levels of power at certain objectively measurable times (i.e. under the broad reasonable interpretation the "peak power" demand is subjective to the use of the actuator, along with some other factor not claimed, i.e. outside power supply forces etc...); so it cannot be considered that the use of the super capacitor of Dropmann is inappropriate for the actuator of Klein (as both Klein and Dropmann have arguable operation specific peak power demands, and where it is noted that the office is merely responding to applicants arguments in an attempt to provide compact prosecution on the merits and should not be construed as a new grounds of rejection for the purpose of appeal as nothing in the rejection has changed the combination or thrust of the rejection.) 

Also as mentioned previously, there appears to be no teaching away as neither Dropmann or Klein discredit or disparage such a combination, and the obviousness rationale is proper as being based upon factual underpinning of the rationale (i.e. the teachings of Dropmann's electromechanical actuator and super capacitor for that of Klein is an operable combination with the purpose or rationale of providing a power source that is self generating and efficient, where it is noted that super capacitors are commonly utilized in the agricultural industry, see cited but not applied prior art discussed at the conclusion of this action.) It is also noted that the rationale or purpose of combination does not have to be the same as that of the claimed invention.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 15 recites “wherein the operation of the bulk material shut-off device is an opening or closing or opening and closing thereof…” It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, the “opening and closing” or “opening or closing” is lacking any objective meaningful reference as to what is being opened or closed and as to what, if any, reference feature (i.e. in other words, it is unclear if device is being opened or closed as a flap relative to a valve seat so as to allow the bulk material to be flown there through or stopped from being flown there through, or some other functional control that is lacking structural support.)  This is especially true considering that the claims must be interpreted as broadly as reasonably possible within the context of the written description without importing limitations from the written description into the body of the claim, and considering there is a lack of either special definitions or means plus function (nonce) style language. See MPEP 2111, 2173.05(b),(q) In the interest of compact prosecution, the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 17-21, 23, 24, 28, 29 and 31 is/are (as indefinite) rejected under 35 U.S.C. 103 as being unpatentable over Klein (EP 1715309) and see the attached English translation provided herewith; and further in view of Dropmann (US 2011/0198404)
Claim 20 (in the alternative) is/are (as indefinite) rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Dropmann as applied to claim 15 (as indefinite) above, and further in view of Schade (US 8636262); 
Claim 22 is/are (as indefinite) rejected under 35 U.S.C. 103 as being unpatentable over Klein/Dropmann as applied to claim 15 (as indefinite) above, and further in view of Wineland (US 7681539)
Claim 25 is/are (as indefinite) rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Dropmann as applied to claim 15 (as indefinite) above, and further in view of Keefover (US 2003/0178004)

Klein discloses in claim 15:  A device (2 figures 1-3) for dosing, or weighing, or dosing and weighing bulk material (the preceding phrase “for dosing and/or weighing bulk material” considered a statement of intended use under MPEP 2114 as the phrase adds no meaningful limitation to the body of the claim, as well as an alternative grouping under MPEP 2131, as far as the invention may be understood, nonetheless Klien provides a flap valve for dosing and a scale for weighing paragraph 0026 and 0034 of the translation) comprising at least one bulk material shut-off element (flap 12 and/or 28), the bulk material shut-off element being operable by at least one electromechanical actuator (12 is operable via motor actuator 18, flaps 28 are operable via pneumatic actuator 30, paragraphs 0038, 0039), wherein the operation of the bulk material shut-off element is an opening or closing or opening and closing thereof (i.e. drive 18 will drive to open and close flap 12 and actuators 30 will drive to open flaps 28), and wherein the electromechanical actuator comprises: an electric motor (18 is a rotary/torque motor), control and drive electronics assigned to the electric motor (paragraph 0037 and paragraph 0041 where based on signals from the load cells 26, the controller will operate either the motor 18  for flaps 12 or the flaps 28 via actuators 30),.)  Klein does not explicitly disclose: electromechanical actuator comprises capacitors, which are configured and arranged to act as a buffer that bridges Dropmann teaches: electromechanical actuator comprises capacitors, which are configured and arranged to act as a buffer that bridges peak power demand (i.e. taken as, to act as storage for large current draws or when main power is low, off or unavailable) when actuating the actuator (super-capacitor 311 paragraph 0046 is charged and depleted via the generator/motor arrangement (using ac current rectified to dc current and stored in the capacitors), for the purpose of providing a power source that is self generating to receive generated electricity and discharge generated electricity to drive the motor without an outside power source. 
Considering that Klein and Dropmann each deal with an electromotively controlled valves; and considering that an ordinary artisan would considered looking to various electromotively controlled valves for power supply of an electrically driven motor as it may pertain to the claimed invention; it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for Klein and as taught by Dropmann, a super-capacitor arrangement for harvesting the reverse AC current and rectifying it to be stored as electrical energy as taught in Dropmann for the system and motor of Klein, where the supercapacitor can be charged and depleted via the generator/motor arrangement of Klein as taught by Dropmann, all for the purpose of providing a power source that is self generating so as to receive generated electricity and discharge generated electricity to drive the motor without much utilization of an outside power source;
	Where if it could persuasively be argued at some future unforeseen date that Klein/Dropmann does not explicitly disclose: super capacitors sized to power a large carrying bulk material shut off element; Considering that Klein teaches an electric motor to power a large load carrying bulk material shut off element, it would have been obvious to one of ordinary skill 



Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 28:  The device according to claim 15, wherein the device is  a bulk material scale (id) and the bulk material shut-off element comprises a pivotable flap (12 pivots about its central axis as a flap and so does 18.)  

Klein/Dropmann discloses (as modified for the reasons discussed above) in claim 18:  The device according to claim 15, wherein the electric motor is a [torque motor] (paragraph 0026 for the purpose of providing electrical torque control to actuate the flap); Klein does not disclose that the motor is a DC motor; Dropmann teaches: using a gear reduction direct current motor (220 paragraph 0029 with a gear reduction that can operate at low power.)   It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for Klein as taught in Dropmann, a DC motor with gear reduction as the torque motor of Klein for the purpose of providing a low power operable motor using direct current from the capacitors of Dropmann as taught for the reasons above. 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 19:  The device according to claim 18, wherein the direct current motor is a direct current motor (as discussed); Klein/Dropmann above does not explicitly disclose utilizing a brushless DC motor; but Dropmann teaches (a turbine/electrical generator fan 310 figure 3b that is controlled via phasing circuitry for synchronous energizing/de-energizing of coils paragraph 0046, all for the purpose of providing accurate control of the motor and valve); accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Dropmann for the motor of Klein, a brushless DC motor that can be directly controlled via the controller of Klein as taught by the phasing circuitry of Dropmann for actuation of the flaps of Klein as taught in Dropmann, all for the purpose of providing accurate control of the motor and valve 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 20:  The device according to claim 15, wherein the electric motor is a servo motor (the motor 18 acts as a system servo motor to the valve, where it is noted that an encoder is provided as discussed in paragraph 0038 to send position of the rotary shaft of the flap back to the controller for positional feedback and the motor being connected directly to the rotary shaft is controlled by the controller)  
If it could be persuasively argued at some future unforeseen date that the motor of Klein is not expressly a servo motor; Schade teaches; using a servo motor (Col 3 ln 32-40, for meeting the purpose of providing accurate electromotive control to the valve via the motor and controller); 


Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 21:  The device according to claim 15, wherein the electric motor is configured for generating electrical energy (as modified above, where it is noted that the AC generated current from the torque motor as modified by Dropmann above is a result of the reverse direction of the motor)  

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 22:  The device according to claim 15, wherein the electromechanical actuator is operated with a current (as is necessary for the electrical coil drive);  but does not disclose: the current at a maximum of 3 amps; although Wineland teaches: providing a maximum of 3 amp current to for example reduce eddy current interference (Col 15 ln 22-27);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a low level current as taught in Wineland for the coil drive of Klein/Dropmann of about 3 amps, for the purpose of for example reducing eddy currents in the drive and improve accuracy of the controlled shaft. 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 23: The device according to claim 15, wherein the electromechanical actuator further comprises a gear (at 14, 16 and 20 figures 2 and 4 and as modified above). 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 24:  The device according to claim 23, wherein the gear is a compact gear (14 is compactly arranged to interoperate with the motor gear.)  

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 25:  The device according to claim 15, wherein the control and drive electronics are arranged [with] the electric motor. Klein does not explicitly disclose, although Keefover teaches: the control board/drive electronics mounted directly on the electric motor (figure 1 and see paragraph 0023, for the purpose of moving the motor and drive as a unit.) It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arranged the control board/drive electronics of Klein/Dropmann as taught by Keefover as mounted directly on the electric motor of Klein/Dropmann as taught in Keefover,  for the purpose of moving the motor and drive as a unit. 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 29: [A system (of 2) that executes] A method for operating a device in accordance with claim 15 (as discussed above), wherein when the electromechanical actuator is operated by the electric motor, and energy is stored in the means for storing energy (as implemented as discussed above). 

Klein /Dropmann discloses (as modified for the reasons discussed above) in claim 30: The method according to claim 29, wherein the control and drive electronics comprise the means for storing energy (as modified for the reasons discussed above), which is designed as means for storing electrical energy, and the energy is stored as electrical energy (the system control circuitry must have a capacitor for providing constant amperage to the circuit; the brushless motor is capable of generating current in the coil reverse motor direction as discussed in paragraph 0046 of Dropmann.).  

Klein/Dropmann discloses (as modified for the reasons discussed above) in claim 31:  The method according to claim 30, wherein the energy being stored as electrical energy is stored in supercapacitors of the control and drive electronics.

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 27 depends from claim 26 and would be allowable for the mere reason that it would depend from an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a toggle joint which connects a motor or gear shaft to the shut-off element, and the toggle joint is configured in such a way that a dead point of the toggle joint enables a position of the shut-off element to be maintained when the electric motor has no electrical power supplied to it” in combination with the other limitations set forth as indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller (US 2013/0234057) discloses the use of super capacitors as energy storage and output for use with valves in agricultural spraying machines; Turnaus (US 9909679) discloses a valve and electromechanical actuator using super capacitors to store electrical energy for switching off the valve in case of loss of power.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Matthew W Jellett/Primary Examiner, Art Unit 3753